FILED
                           NOT FOR PUBLICATION
                                                                              MAR 16 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LABORERS’ INTERNATIONAL                          No.   21-15772
UNION NORTH AMERICA, LOCAL
872; THOMAS M. WHITE, AKA Tommy                  D.C. No.
M. White,                                        2:19-cv-00322-RFB-NJK

              Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

CITY OF LAS VEGAS; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                            Submitted March 14, 2022**
                               Las Vegas, Nevada




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: KLEINFELD and BENNETT, Circuit Judges, and COGAN,*** District
Judge.



      Laborers’ International Union North America, Local 872 (“Laborers’

Union”) and Thomas M. White appeal the district court’s dismissal of their claims

against Las Vegas and two former city councilmen for lack of standing. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.1



      We review a district court’s determination on standing de novo and where

“standing is raised in connection with a motion to dismiss, the court is to accept as

true all material allegations of the complaint and construe the complaint in favor of

the complaining party.”2 The party invoking federal jurisdiction bears the burden

of establishing the elements of Article III standing.3 Article III standing “requires

that the plaintiff have a concrete and particularized injury fairly traceable to the




      ***
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
      1
       Appellants have filed two motions to supplement the record. Dkt. Nos. 29,
31. Both motions are denied as moot.
      2
          Levine v. Vilsack, 587 F.3d 986, 991 (9th Cir. 2009) (cleaned up).
      3
          Meland v. WEBER, 2 F.4th 838, 843–44 (9th Cir. 2021).
                                            2
challenged conduct that likely can be redressed by a favorable judicial decision.”4




      Here, Laborers’ Union failed to establish that the alleged injury is fairly

traceable to appellees’ challenged conduct. The Project Labor Agreement expired

in 2010. According to the complaint, the landowners did not start submitting

applications to develop the property until 2015. Even if Las Vegas and councilmen

did unconstitutionally take the landowners’ property, there is no way to fairly trace

the failure to realize the profits of an agreement that expired years prior to that

unconstitutional taking. The district court was correct to dismiss for lack of

standing. AFFIRMED.




      4
        Inland Empire Waterkeeper v. Corona Clay Co., 17 F.4th 825, 831 (9th
Cir. 2021) (citing Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc.,
528 U.S. 167, 180–81 (2000)).
                                            3